Citation Nr: 1745719	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-32 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with adjustment disorder with anxiety, (previously evaluated as adjustment disorder with anxiety), prior to January 13, 2015, and to a rating higher than 50 percent, thereafter.

2.  Entitlement to an initial compensable rating for right knee strain with shin splints (previously evaluated as right lower extremity shin splints with ruptured aponeurosis), prior to January 10, 2017, and to a rating higher than 10 percent, thereafter.

3.  Entitlement to an initial rating higher than 10 percent for left knee strain with shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran & L.R.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to January 2008. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A notice of disagreement was received in August 2008, a statement of the case was issued in July 2010 and a VA Form 9 was received in August 2010. 

In a June 2010 rating decision, the RO granted an increased initial evaluation of 30 percent for adjustment disorder with anxiety, effective January 29, 2008.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In March 2015, the Board remanded these claims for additional development. 

In a February 2016 rating decision, the RO granted an increased evaluation of 50 percent for adjustment disorder with anxiety, effective January 2015.  In a February 2017 rating decision, the RO granted an increased evaluation of 10 percent for right knee strain with shin splints, effective January 10, 2017.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board entered a decision in this appeal in September 2016, denying a rating higher than 30 percent for the Veteran's adjustment disorder with anxiety, prior to January 13, 2015, and denying a rating higher than 50 percent, thereafter.  Additionally, the September 2016 Board decision also granted entitlement to service connection for PTSD, and remanded the appeals for entitlement to increased ratings for right knee strain with shin splints and left knee strain with shin splints.

The Veteran appealed the Board's denial of entitlement to increased ratings for adjustment disorder with anxiety to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court partially vacated the Board's September 2016 decision pursuant to a Joint Motion for Partial Remand (JMPR) to the extent that it denied disability ratings higher than 30 percent for the rating period prior to January 13, 2015, and higher than 50 percent, from January 13, 2015, for adjustment disorder with anxiety.  The part of the September 2016 Board decision granting entitlement to service connection for PTSD represents a favorable outcome that was not set aside by the June 2017 JMPR.  38 U.S.C.A. §§ 7255, 7261(4), 7266 (West 2014).  Accordingly, the issues remaining on appeal are listed on the cover page.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial rating claim when such claim is raised by the record.  In this case, the Veteran is currently employed.  See February 2016 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.



FINDINGS OF FACT

1.  Prior to January 13, 2015, the Veteran's PTSD with adjustment disorder with anxiety was not manifested by symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  From January 13, 2015, the Veteran's PTSD with adjustment disorder with anxiety is not manifested by symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to January 13, 2015, the criteria for an initial rating higher than 30 percent, for PTSD with adjustment disorder with anxiety, have not been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Codes 9411-9440 (2016). 

2.  From January 13, 2015, the criteria for a rating higher than 50 percent, for PTSD with adjustment disorder with anxiety, have not been met.  38 U.S.C.A. §§1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.22, 4.130, Diagnostic Codes 9411-9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's claims for increased disability ratings arise from disagreement with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, private treatment records, and VA examinations.  Virtual VA records have been reviewed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In March 2015 and September 2016, these claims were remanded by the Board for further development.  The RO was instructed to afford the Veteran VA examinations.  He was afforded VA examinations in February 2016 and January 2017.  Additional treatment records were obtained and associated with the claims file.  As such, a review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 30 Percent for PTSD with Adjustment Disorder with Anxiety, prior to January 13, 2015, and to Higher than 50 Percent, from January 13, 2015

Service connection for an adjustment disorder with anxiety was established by a July 2008 rating decision, at which time a 30 percent rating was assigned, effective January 2008.  In an October 2016 rating decision, the Veteran was granted entitlement to service connection for PTSD, effective May 18, 2010; however, it was noted that his PTSD would be rated with his adjustment disorder with anxiety, as the regulations do not allow separate ratings.  The Veteran's disability was then reclassified as PTSD with adjustment disorder with anxiety.  The Veteran seeks entitlement to an initial higher rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic codes.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders. 

Prior to January 13, 2015, the Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411-9440.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411-9440. 

From January 13, 2015, the Veteran is rated at 50 percent.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A global assessment of functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Prior to January 13, 2015

The Veteran was afforded a VA examination in May 2008.  The Veteran reported difficulty sleeping, with a total amount of sleep of two to three hours per day.  He indicated that when he did sleep, he experienced nightmares. The Veteran denied flashbacks, but indicated he experienced a fair amount of anxiety. The Veteran reported that he did reasonably well with social functioning; he denied substance abuse, and was not receiving treatment at the time. There were no reported intrusive thoughts or memories of his experiences, delusions and hallucinations were denied, and there was no inappropriate behavior. Personal hygiene was well maintained and the Veteran did not report any homicidal or suicidal thoughts. He was oriented to person, time and place, but reported some short-term memory loss. Rate and flow of speech was normal. The Veteran denied panic attacks. He was assigned a GAF score of 65, indicating symptoms in a mild to moderate range. The examiner stated the Veteran is doing very well in most areas, despite his earlier problems of anxiety with traumatic memories. The examiner stated that the Veteran appeared to be doing quite well interpersonally, socially, vocationally, and avocationally.

In February 2010, the Veteran sought treatment for experiencing moderately severe depressive symptoms, as well as general anxiety and anxiety related to trauma. He reported he had been depressed for about 2 years, since leaving the military. It was suggested that he be referred for a possible trial of an antidepressant medication.

An additional February 2010 consultation noted that it was recommended for depression and anxiety treatment to be initiated. The Veteran stated that his symptoms made it difficult to do his work, take care of things at home, or get along with others. He denied suicidal ideation. The Veteran endorsed the following symptoms: disturbing memories, disturbing dreams, re-experiencing events, avoiding thoughts, avoiding activities, trouble with recall, feeling distant and numb, trouble sleeping, difficulty concentrating, feeling nervous, and being easily startled.

A June 2010 VA treatment record noted that the Veteran had hypervigilance that interfered with sleep, causing him to constantly check locks and limiting the places he could go; he also had difficulty with reading comprehension; and he avoided going to stores and tried to do things at night, so as to avoid people.  He was assessed with a GAF score of 60, indicating moderate symptoms.  See June 2010 VA treatment note.

In December 2012, the Veteran sought treatment for problems with low mood and anxiety. He stated he had frequent nightmares that were previously well controlled with medication. The Veteran was assessed as not being a risk to self or others and assigned a GAF score of 60, again indicating moderate symptoms.

In January 2013, the Veteran attended an individual counseling session. The Veteran was dressed appropriately; he made good eye contact, and was cooperative. He had no psychomotor agitation, no repetitive actions, he was able to focus, and his speech was spontaneous, normal in rate and volume. He had full range affect, and an euthymic mood. He was alert and oriented. He denied suicidal or homicidal thoughts and his judgement was intact. 

The Veteran and his spouse have submitted statements indicating that his symptoms are more severe than what is represented by 30 percent, prior to January 13, 2015. Of note, the Veteran's wife is also a registered nurse. The Board notes that the Veteran and his wife are competent to give evidence about what they experience. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, the evidence does not show that overall the Veteran's PTSD with adjustment disorder and anxiety was productive of symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity to warrant a rating of 50 percent, prior to January 13, 2015.  Despite the Veteran's reports of feeling anxious, depressed and endorsing symptoms of hypervigilance, the evidence for the period under consideration consistently showed that the Veteran was oriented in all spheres, was clean, appropriately groomed and dressed, had appropriate affect, normal speech, and intact judgment.  While the Veteran had some reported difficulty with reading comprehension, he was not found to have impairment in abstract thinking, suicidal ideation, or obsessional rituals.  Moreover, although he indicated he had difficulty with coworkers and tended to avoid people, overall, he was able to establish and maintain social and occupational relationships, evidenced by his full-time employment and ability to continue his education and earn a 4.0 grade average, as reported by his wife in a September 2012 letter.  He was also able to maintain his marriage, since approximately 2008.  See May 2008 VA examination.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability. Thus, although the Veteran has endorsed some symptoms indicative of higher disability ratings, the Board believes that based on the overall record evidence prior to January 13, 2015, including the Veteran's lay statements and the statements of his wife, the frequency, duration, and severity of the Veteran's PTSD with adjustment disorder and anxiety symptoms are most consistent with the currently assigned 30 percent rating.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the currently assigned Diagnostic Codes are the most appropriate.


From January 13, 2015

In a February 2016 rating decision, the Veteran's rating was increased to 50 percent, effective January 13, 2015, the date of the Veteran's hearing at the Board.

At the Board hearing, the Veteran testified that he experiences anxiety attacks, nightmares, and that he isolates himself from his coworkers.  The Veteran's wife testified that the Veteran is guarded and has trouble sleeping.

The Veteran was afforded a VA examination in February 2016. The Veteran reported that he experiences anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood. The Veteran was pleasant and cooperative, well groomed with good eye contact, and his speech had a normal rate and volume. He denied suicidal or homicidal ideation and had good judgment and insight. The Veteran stated he gets anxious while driving and is irritable and isolative. He reported that he is still vigilant in public and checks his closets at home. He indicated that he used to be jumpy at loud noises but has become better. The Veteran denied mania, psychosis, and panic attacks. He described a loss in interest in hobbies. He indicated he has some mild irritability, but denied violence. The Veteran reported difficulty sleeping and experiencing nightmares. He indicated he was easily distracted at school, but managed to get his degree last year. He stated he avoids crowds and people. The examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD with adjustment disorder and anxiety is appropriately evaluated as no more than 50 percent disabling for the period since January 13, 2015. The Board notes that the overall evidence shows that the Veteran's disability most closely approximated a 50 percent disability rating since January 13, 2015. 

As outlined above, since January 13, 2015, the evidence shows that the Veteran's adjustment disorder had resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as anxiety attacks, disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships. However, the Veteran has not exhibited symptoms indicating occupational and social impairment with deficiencies in most areas. Instead, the evidence consistently shows that the Veteran's symptoms are not manifested by suicidal ideation, obsessional rituals, intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, or neglect of personal appearance. Indeed, the Veteran was consistently found to be oriented in all spheres and to have no evidence of impairment of thought. He did not report suicidal ideation. He was appropriately dressed and groomed and did not report near-continuous panic or depression. The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability. 

Thus, the Board believes that based on the overall record evidence since January 13, 2015, including the lay statements of the Veteran and his wife, the effects of the Veteran's symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 70 percent schedular rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440; see also Fenderson, supra. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD with adjustment disorder with anxiety, prior to January 13, 2015, and to a rating higher than 50 percent, from January 13, 2015, is denied.


REMAND

The Veteran seeks entitlement to initial increased ratings for his right knee strain with shin splints (previously evaluated as right lower extremity shin splint with ruptured aponeurosis) and left knee strain with shin splints.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

These claims were remanded in September 2016 to afford the Veteran a VA examination that complied with Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran was afforded a VA examination in January 2017.  Unfortunately, although the examiner stated that the Veteran experienced bilateral pain on flexion during initial range of motion measurements that caused functional loss, the degree at which pain occurred was not noted in the examination report.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Therefore, on remand, the examination must include the degree at which pain occurs during all range of motion testing.  These findings are necessary to adequately rate the Veteran's disabilities according to DeLuca. Id.   

Additionally, the Board notes that during the course of this appeal, the Veteran's service-connected right leg disability, diagnosed as a ruptured aponeurosis, was rated under Diagnostic Code 5311 for Muscle Group XI.  See e.g. June 2010 rating decision and codesheet.  The Veteran testified during his January 2015 Board hearing that he continues to experience tendon pain and swelling due to his ruptured aponeurosis, which was unable to be repaired.  The Veteran testified that his ruptured aponeurosis affected his ability to stand and walk.  In the March 2015 Board Remand, the examiner was instructed to comment on the severity of the effect of the ruptured aponeurosis on movement of the forefoot and toes, propulsion thrust in walking of the plantar and dorsal, the severity of the effect on propulsion of the plantar flexion of the foot, and the severity of the effect on dorsiflexion.  The examiner was instructed to use the terms 'severe,' 'moderately severe,' 'moderate,' or 'slight' in providing the assessment and was noted to reference Diagnostic Codes 5310, 5311 and 5312.  Both the August 2015 and January 2017 VA examinations failed to respond to these requests.  As such, the Board finds the medical evidence of record lacks the information necessary to adequately assess the Veteran's disability under the relevant diagnostic codes for muscle injuries of the foot and leg.  On remand, the examination should discuss and respond to the instructions provided in the March 2015 Remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his right knee strain with shin splints (previously evaluated as right lower extremity shin splint with ruptured aponeurosis) and left knee strain with shin splints.

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

(a) The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  The specific degree at which pain occurs for ALL range of motion testing must be noted for the record.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. 

The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

(c)  For the right leg, the examiner shoulder comment on the severity of the effect of the Veteran's ruptured aponeurosis on movement of the forefoot and toes, propulsion thrust in walking of the plantar and dorsal; the severity of the effect of the ruptured aponeurosis on propulsion of the plantar flexion of the foot; and the severity of the effect of the ruptured aponeurosis on dorsiflexion.  The examiner should use the terms "severe," "moderately severe," "moderate," or "slight" in providing his assessment.  For further clarification, the examiner should reference Diagnostic Codes 5310, 5311, and 5312.

3.  After completion of the above, the RO must readjudicate all claims on appeal.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

4.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


